IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : Nos. 14 and 15 MM 2018
                                             :
                     Respondent              :
                                             :
              v.                             :
                                             :
 LANCE EVERETT CHECCHIA,                     :
                                             :
                     Petitioner              :




                                       ORDER



PER CURIAM

      AND NOW, this 16th day of April, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. See Pa.R.Crim.P. 122(B) (noting that

a criminal defendant is entitled to a counsel-filed Petition for Allowance of Appeal).

Counsel is DIRECTED to file a Petition for Allowance of Appeal within 15 days.